PER CURIAM.
James K. Hudson appeals his conviction and sentence for burglary of a dwelling. After careful consideration of the various issues raised in this appeal, we conclude that the only point which requires comment concerns sentencing.
Following his conviction by a jury, Hudson was sentenced to two years imprisonment as a youthful offender, followed by four years community control, with credit for 46 days served. Sections 958.05 and 958.10, Florida Statutes (1983), provide that a youthful offender shall not be sentenced to a period of more than two years in a community control program. As the trial court exceeded the two-year limit on placement in a community control program, we must reverse that portion of the sentence and remand for imposition of a sentence conforming to the statutory provisions.
AFFIRMED in part, REVERSED in part, and REMANDED.
RYDER, A.C.J., and SCHOONOVER and LEHAN, JJ., concur.